DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Fukushima (U.S. Pub. No. 2015/0355765) discloses a display device (Fukushima, display device, Figure 1) comprising:
a first substrate (Fukushima, first substrate SUB1, Figure 2);
a first insulating layer (Fukushima, second insulating film 12, Figure 2) on the first substrate;
a first common electrode (Fukushima, left side common electrode COME, Figure 2) arranged in a first row on the first insulating layer in a display area;
a second common electrode (Fukushima, right side common electrode COME, Figure 2) arranged in a second row on the first insulating layer in the display area;
a second insulating layer (Fukushima, third insulating film 13, Figure 2) on the first common electrode and the second common electrode;
a plurality of pixel electrodes (Fukushima, pixel electrodes PE, Figure 2) arranged on the second insulating layer;
a first line (Fukushima, left line from Control circuit (CTR) to the common electrode COME, Figure 1) connected to the first common electrode;
a second line (Fukushima, right line from Control circuit (CTR) to the common electrode COME, Figure 1) connected to the second common electrode;
a drive signal line (Fukushima, source lines S1 through Sn, Figure 1) arranged outside the display area (Fukushima, The gate drivers GD and the source driver SD are located in a peripheral area (frame edge) of the display area… the source driver SD supplies output signals to the source lines S, respectively. Figure 1, ¶ [0040]);
a first transistor (Fukushima, pixel switch SW, figure 1) arranged between the first line and the drive signal line; As shown in figure 1 of Fukushima, the pixel switch SW connected to the common electrode COME line and the source line S1.
a second transistor (Fukushima, pixel switch SW, figure 1) arranged between the second line and the drive signal line; As shown in figure 1 of Fukushima, the pixel switch SW connected to the common electrode COME line and the source line S1. The second transistor is within a different display pixel PX from the first transistor.
a second substrate (Fukushima, second substrate SUB2, Figure 2) facing the first substrate; and
a liquid crystal layer (Fukushima, liquid crystal layer LQ, Figure 2) disposed between the first substrate and the second substrate.
Fukushima does not expressly teach
wherein the first transistor and the second transistor are arranged outside the display area, and the second line is longer than the first line.
Fukushima teaches the pixel switches SW as being within the display area in order to actuate the pixels.
Wakimoto (U.S. Pub. No. 2011/0175894) teaches a method for driving a display device with a switching element 127 (Wakimoto, Figure 3) which supplies a signal to the common electrode while being outside of a display area (Wakimoto, switching element 127 supplies the common potential Vcom to the common electrode 128 in accordance with a control signal output from the display control circuit 113, Figure 3, ¶ [0078]).
However, a combination of Fukushima and Wakimoto would not be reasonable to modify the pixel switches of Fukushima with the switching element of Wakimoto as that would render the pixels inoperable. In addition, Wakimoto only teaches a single switching element as not a first and second transistor as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-5, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 6, Fukushima (U.S. Pub. No. 2015/0355765) discloses a display device (Fukushima, display device, Figure 1) comprising:
a first substrate (Fukushima, first substrate SUB1, Figure 2);
a first insulating layer (Fukushima, second insulating film 12, Figure 2) on the first substrate;
a first common electrode (Fukushima, left side common electrode COME, Figure 2) arranged in a first row on the first insulating layer in a display area;
a second common electrode (Fukushima, right side common electrode COME, Figure 2) arranged in a second row on the first insulating layer in the display area;
a second insulating layer (Fukushima, third insulating film 13, Figure 2) on the first common electrode and the second common electrode;
a plurality of pixel electrodes (Fukushima, pixel electrodes PE, Figure 2) arranged on the second insulating layer;
a first line (Fukushima, left line from Control circuit (CTR) to the common electrode COME, Figure 1) connected to the first common electrode;
a second line (Fukushima, right line from Control circuit (CTR) to the common electrode COME, Figure 1) connected to the second common electrode;
a drive signal line (Fukushima, source lines S1 through Sn, Figure 1) arranged outside the display area (Fukushima, The gate drivers GD and the source driver SD are located in a peripheral area (frame edge) of the display area… the source driver SD supplies output signals to the source lines S, respectively. Figure 1, ¶ [0040]);
a first transistor (Fukushima, pixel switch SW, figure 1) arranged between the first line and the drive signal line; As shown in figure 1 of Fukushima, the pixel switch SW connected to the common electrode COME line and the source line S1.
a second transistor (Fukushima, pixel switch SW, figure 1) arranged between the second line and the drive signal line; As shown in figure 1 of Fukushima, the pixel switch SW connected to the common electrode COME line and the source line S1. The second transistor is within a different display pixel PX from the first transistor.
a second substrate (Fukushima, second substrate SUB2, Figure 2) facing the first substrate; and
a liquid crystal layer (Fukushima, liquid crystal layer LQ, Figure 2) disposed between the first substrate and the second substrate;
the second substrate (Fukushima, second substrate SUB2, Figure 2) includes color filters, an overcoat layer, an alignment film, a conductive film (Fukushima, detection electrode DETE, Figure 2), and a black matrix (Fukushima, the second substrate SUB2 comprises black matrixes BM, color filters CFR, CFG and CFB, an overcoat layer OC, a second alignment film AL2, etc. Figure 2, ¶ [0050]).
Fukushima does not expressly teach
wherein the first transistor and the second transistor are arranged outside the display area, 
Fukushima teaches the pixel switches SW as being within the display area in order to actuate the pixels.
Wakimoto (U.S. Pub. No. 2011/0175894) teaches a method for driving a display device with a switching element 127 (Wakimoto, Figure 3) which supplies a signal to the common electrode while being outside of a display area (Wakimoto, switching element 127 supplies the common potential Vcom to the common electrode 128 in accordance with a control signal output from the display control circuit 113, Figure 3, ¶ [0078]).
However, a combination of Fukushima and Wakimoto would not be reasonable to modify the pixel switches of Fukushima with the switching element of Wakimoto as that would render the pixels inoperable. In addition, Wakimoto only teaches a single switching element as not a first and second transistor as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 7-10, these claims are allowable as they depend upon allowable independent claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691